[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              June 10, 2008
                                                          THOMAS K. KAHN
                              No. 07-15356                      CLERK



                   D. C. Docket No. 05-00473-CV-W-E

LISA BARNETTE,
JERRY BARNETTE, et al.,


                                               Plaintiffs-Appellees,

                                  versus

CITY OF PHENIX CITY, AL.,
OFFICER LAHR, OFFICER BAILEY, OFFICER NOLIN,
OFFICER CAREANO, OFFICER BARR,
GROVER GOODRICH, DEPUTY,
HEATH TAYLOR, DEPUTY,


                                               Defendants-Appellants.



               Appeals from the United States District Court
                   for the Middle District of Alabama


                             (June 10, 2008)
Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER*, District
Judge.

PER CURIAM:

       Appellants bring this interlocutory appeal pursuant to 28 U.S.C. § 1291 and

Mitchell v. Forsyth, 472 U.S. 511, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985),

challenging the district court’s ruling denying them summary judgment by finding

that they were not entitled to qualified immunity with respect to Appellee’s claims

brought under 42 U.S.C. § 1983.

       After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court did not err in denying

Appellants’ motion for summary judgment. Accordingly, the district court’s ruling

is

       AFFIRMED.




       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2